Title: Acct. of the Weather in May [1771]
From: Washington, George
To: 




May 1st. Wind tolerably fresh from the South East, with appearances of Rain but none fell.
 


2. Cloudy Morning and Warm with the Wind fresh from the Southward.
 


3. Warm, with appearances of Rain but none fell. Wind Southerly.
 


4. A little Cool. Wind Northwardly.
 


5. Clear & Cool. Wind in the same place.
 


6. Clear—the Wind getting Southerly again the Air grew warmer.
 


7. Warm (but not Hot)—the Sky Muddy & thick.
 


8. Raining in the Morning, & more or less all day. With but very little Wind.

 


9. Clear and pleasant Morning with the Wind Westwardly. In the Evening thunder Lightning & Rain.
 


10. Clear and pleasant with the Wind Westwardly.
 


11. Clear forenoon—little like Rain afterwards with the Wind Eastwardly & cold.
 


12. Cold all day, and Cloudy.
 


13. Still Cold with the Wind fresh from the Northward.
 


14. Much such a day as yesterday Wind being in the same place.
 


15. Morning clear, but Afternoon like for Rain; Wind fresh from the Westward.
 


16. Clear, Calm, and Warm. What little wind stirrd was from the Eastward.
 


17. Wind still Eastwardly & pretty fresh.
 


18. Wind in the same place and somewhat cooler. In the Eveng. a great appearance of Rain but none fell at this place.
 


19. Warm with but little Wind. In the Afternoon great appearances of Rain, but none fell here. Thunder & lightning in the Night.
 


20. Wind still Southerly and Warm with great appearances of Rain but none fell here. In the afternoon the Wind blew very fresh from the Southwest.
 


21. Still warm, with the Wind Southerly and showery in places.
 


22. Morning lowering but clear afterwards, and warm. In the Afternoon showers.
 


23. Cloudy, & like to Rain—also warm wind being still Southerly.
 


24. Wind in the same place. The Weather clear and pleasant, but a little Warm, especially in the Afternoon.
 



25. Wind very fresh from the So. West all the forenoon. In the afternoon it was Easterly and Raining.
 


26. Cloudy all the Morning with the Wind Eastwardly & cool. Afternoon something clearer & warmer.
 


27. Wind Southerly & Morning Raining. Afternoon clear & warm.
 


28. In the Morning early, Rain—then clear & warm. After that Rain with the Wind at No. & Cold.
 


29. Wind Northwardly & very Cold notwithstanding the weather was clear.
 


30. Clear, & not so cool as yesterday, being calm & still after the Morning.
 


31. Clear and Warm—Wind being Southwardly.
